Case 2

aA & Ww WN

oO Oo IN D

10
11
12
13
14

16
17
18
19
20
21
22
23
24

26
27
28

QUINNO DEYZA ASSOON,
Petitioner,
V.
TAMI HOLT, Warden,

Respondent.

 

 

prejudice.

Dated: October 5, 2020

 

"19-cv-04915-MCS-PVC Document 30 Filed 10/05/20 Page 1of1 Page ID #:3027

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No. CV 19-4915 MCS (PVC)

JUDGMENT

Pursuant to the Court’s Order Accepting Findings, Conclusions and

Recommendations of United States Magistrate Judge,

IT IS HEREBY ADJUDGED that the above-captioned action is dismissed with

Wak l bern:

 

MARK C. SCARSI

UNITED STATES DISTRICT JUDGE

 
